UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended:June 30, 2014 Or ¨ Transition Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number:001-34708 BIOSTAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Maryland 20-8747899 (State or other jurisdiction of incorporation of origination) (I.R.S. Employer Identification Number) No. 588 Shiji Xi Avenue Xianyang, Shaanxi Province People’s Republic of China (Address of principal executive offices) (Zip code) 011-86-29-33686638 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of August 13, 2014, the Company had15,476,713 shares issued and outstanding. Table of Contents TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) F-1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk 10 Item 4. Controls and Procedures 10 PART II OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 13 Signatures 14 Table of Contents PART I -FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements (unaudited) BIOSTAR PHARMACEUTICALS, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Contents Page(s) Financial Statements Condensed Consolidated Balance Sheets (unaudited) F-2 Condensed Consolidated Statements of Operations (unaudited) F-3 Condensed Consolidated Statements of Cash Flows (unaudited) F-4 Notes to Condensed Consolidated Financial Statements (unaudited) F-5 F-1 Table of Contents BIOSTAR PHARMACEUTICALS, INC CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Note receivable - note 2) - Accounts receivable, net of allowance for doubtful accounts of $6,273,091 (December, 2013 : $2,454,108) - note 2) Inventories - note 2) Deposits and other receivables - note 3) Income tax recoverable - note 7) Loan receivables - note 4) Total Current Assets Non-current Assets Deposits - note 3) Deferred tax assets Property and equipment, net - note 2, 5) Intangible assets, net - note 2, 5) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts and other payables $ $ Short-term bank loans - note 2, 5) - Value-added tax payable Total Current Liabilities Non-current Liability Warrant liabilities - note 6) - Total Liabilities Commitment- note 10) Stockholders' Equity Common stock, $0.001 par value, 100,000,000 shares authorized, 14,326,113 and 12,676,113 shares issued and outstanding as at June 30, 2014 and December 31, 2013 Additional paid-in capital Deferred stock-based compensation - note 6) ) ) Statutory reserves - note 8) Retained earnings Accumulated other comprehensive income - note 11) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-2 Table of Contents BIOSTAR PHARMACEUTICALS, INC CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (Unaudited) Three months ended June 30, Six months ended June 30, Sales, net $ Cost of sales Gross profit Operating expenses: Advertising expenses Selling expenses General and administrative expenses Research and development expenses Impairment of intangible assets - - Total operating expenses Income (loss) from operations ) ) ) Other income (expense) Interest income Interest expense - ) - ) Fair value adjustment on warrants - - Other income (expense) ) ) Income (loss) before income taxes ) Provision for income tax (recovery) ) ) Net Income (loss) ) $ $ ) Foreign currency translation adjustment ) Comprehensive income $ Net income (loss) per share Basic $ $ ) $ $ ) Diluted ) ) Weighted average number of common shares outstanding Basic Diluted The accompanying notes are an integral part of these financial statements. F-3 Table of Contents BIOSTAR PHARMACEUTICALS, INC CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ ) Adjustments to reconcile net income to net cash provided by operating activities: Accrued interest - ) Deferred tax expense (benefit) ) Depreciation and amortization Provision for doubtful accounts - Loss on disposal Recognition of deferred research and development expenses Stock-based compensation Warrant liability ) - Impairment of intangible assets - Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Deposits and other receivables Accounts payable and accrued expenses ) Value-added tax payable ) Income tax payable/recoverable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) Sales proceed of property, plant and equipment - Settlement of outstanding receivable from disposal of land use right Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceed of bank loan - Advance from (repayment to) a related party ) Proceeds from stock issuanceand warrants - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Interest (payments) $ - $ ) Income tax (payments) $ ) $ ) The accompanying notes are an integral part of these financial statements. F-4 Table of Contents BIOSTAR PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 - ORGANIZATION Biostar Pharmaceuticals, Inc. (“Biostar” or the “Company”) was incorporated in the State of Maryland on March 27, 2007. On June 15, 2007, Biostar formed Shaanxi Biostar Biotech Ltd. (“Shaanxi Biostar”). Shaanxi Biostar is a wholly owned subsidiary of Biostar and a limited liability company organized under the laws of the People's Republic of China (the “PRC”). On November 1, 2007, Shaanxi Biostar entered into a series of agreements including a Management Entrustment Agreement, a Shareholders’ Voting Proxy Agreement, an Exclusive Option Agreement and a Share Pledge Agreement (collectively the “Agreements”) with Shaanxi Aoxing Pharmaceutical Co., Ltd. (“Aoxing Pharmaceutical”) and its registered owners (the “Transaction”). Aoxing Pharmaceutical is a corporation formed under the laws of the PRC. According to these Agreements, Shaanxi Biostar acquired management control of Aoxing Pharmaceutical whereby Shaanxi Biostar is entitled to all of the net profits of Aoxing Pharmaceutical as a management fee and is obligated to fund Aoxing Pharmaceutical’s operations and pay all of the debts. In exchange for entering into the Agreements, on November 1, 2007, the Company issued 19,832,311 shares of its common stock to Aoxing Pharmaceutical’s registered owners, representing approximately 90% of the Company’s common stock outstanding immediately after the Transaction. Therefore, the Transaction is accounted for as a reverse acquisition, and Aoxing Pharmaceutical is deemed to be the accounting acquirer in the reverse acquisition. Following to the change in registered owners of Aoxing Pharmaceutical on July 9, 2010, a set of new Agreements had been entered into with all the then existing registered owners of Aoxing Pharmaceutical on the same day. The Agreements dated July 9, 2010 were merely replacement of the Agreements dated November 1, 2007 and therefore, there was no significant change in the contractual terms between the Agreements dated July 9, 2010 and November 1, 2007. The then existing registered owners of Aoxing Pharmaceutical, Shaanxi Biostar and Biostar had mutually agreed that no consideration would be paid / payable upon the execution of the Agreements on July 9, 2010. The interest of Biostar in Aoxing Pharmaceutical was not and would not be affected by the replacement for the Agreements. Following to the change in registered owners of Aoxing Pharmaceutical on May 15, 2013, a set of new Agreements had been entered into with all the existing registered owners of Aoxing Pharmaceutical on May 24, 2013. The Agreements dated May 24, 2013 are merely replacement of the Agreements dated July 9, 2010 and therefore, there is no significant change in the contractual terms between the Agreements dated May 24, 2013, July 9, 2010 and November 1, 2007. The existing registered owners of Aoxing Pharmaceutical, Shaanxi Biostar and Biostar had mutually agreed that no consideration would be paid / payable upon the execution of the Agreements on May 23, 2013. The interest of Biostar in Aoxing Pharmaceutical was not and would not be affected by the replacement for the Agreements. The Agreements provide that Shaanxi Biostar has controlling interest in Aoxing Pharmaceutical as defined by Accounting Standards Codification (“ASC”) 810,Consolidation,an Interpretation of Accounting Research Bulletin (“ARB”) No.51, included in the Codification as ASC 810,Consolidation, which requires Shaanxi Biostar to consolidate the financial statements of Aoxing Pharmaceutical and ultimately consolidate with its parent company, Biostar (see Note 2 “Principles of Consolidation”). In October 2011, Aoxing Pharmaceutical entered intoand completeda Share Transfer Agreement (the “Weinan Share Transfer Agreement”) to acquire Shaanxi Weinan Huaren Pharmaceuticals, Ltd. (“Shaanxi Weinan”) from the holders of 100% of equity interests in Shaanxi Weinan.Therefore, Shaanxi Weinan became a wholly owned subsidiary of Aoxing Pharmaceutical. Shaanxi Weinan is engaged in manufacturing of drugs and health products. In April 2013, Aoxing Pharmaceutical executed a supplemental agreement to the Weinan Share Transfer Agreement (the “Weinan Supplemental Agreement”) with all the former equity holders of Shaanxi Weinan to acquire 13 drug approval numbers which were excluded from the Weinan Share Transfer Agreement due to incomplete re-registration.The Company acquired ownership of the 13 drug approval numbers for which re-registration has been completed in April 2013. The aggregate purchase price was approximately $10.2 million, consisting of approximately $8.8 million in cash and 1,602,564 shares of the Company’s common stock, valued at approximately $1.4 million. The Company, through its subsidiary and the Agreements with Aoxing Pharmaceutical, is engaged in the business of developing, manufacturing and marketing over-the-counter (“OTC”) and prescription pharmaceutical products in the PRC. F-5 Table of Contents Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”). Principles of Consolidation The consolidated financial statements include the accounts of the Company, its subsidiary and variable interest entity (“VIE”) for which the Company is the primary beneficiary. All inter-company accounts and transactions have been eliminated in consolidation. The Company has adopted ASC 810, Consolidation which requires a VIE to be consolidated by a company if that company has both the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance and (1) the obligation to absorb losses of the VIE or (2) the right to receive benefits from the VIE”. In determining Aoxing Pharmaceutical is a VIE of Shaanxi Biostar, the Company considered the following indicators, among others: o Shaanxi Biostar has the full right to control and administer the financial affairs and daily operation of Aoxing Pharmaceutical and has the right to manage and control all assets of Aoxing Pharmaceutical. The registered owners of Aoxing Pharmaceutical as a group have no right to make any decision about Aoxing Pharmaceutical’s activities without the consent of Shaanxi Biostar. o Shaanxi Biostar is assigned all voting rights of Aoxing Pharmaceutical and has the right to appoint all directors and senior management personnel of Aoxing Pharmaceutical. The registered owners of Aoxing Pharmaceutical possess no substantive voting rights. o Shaanxi Biostar is committed to provide financial support if Aoxing Pharmaceutical requires additional funds to maintain its operations and to repay its debts. o Shaanxi Biostar is entitled to a management fee equal to Aoxing Pharmaceutical’s net profits and is obligated to assume all operation risks and bear all losses of Aoxing Pharmaceutical.Therefore, Shaanxi Biostar is the primary beneficiary of Aoxing Pharmaceutical. Additional capital provided to Aoxing Pharmaceutical by the Company was recorded as an interest-free loan to Aoxing Pharmaceutical. There was no written note to this loan, the loan was not interest bearing, and was eliminated during consolidation. Under the terms of the Agreements, the registered owners of Aoxing Pharmaceutical are required to transfer their ownership of Aoxing Pharmaceutical to the Company’s subsidiary in the PRC when permitted by the PRC laws and regulations or to designees of the Company at any time when the Company considers it is necessary to acquire Aoxing Pharmaceutical. In addition, the registered owners of Aoxing Pharmaceutical have pledged their shares in Aoxing Pharmaceutical as collateral to secure these Agreements. Unaudited Interim Financial Information These unaudited interim consolidated financial statements have been prepared in accordance with GAAP for interim financial reporting and the rules and regulations of the Securities and Exchange Commission that permit reduced disclosure for interim periods. Therefore, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted. In the opinion of management, all adjustments of a normal recurring nature necessary for a fair presentation of the financial position, results of operations and cash flows for the periods presented have been made. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the year ending December31, 2014. The consolidated balance sheets and certain comparative information as of December 31, 2013 are derived from the audited consolidated financial statements and related notes for the year ended December 31, 2013 (“2013 Annual Financial Statements”), included in the Company’s 2013 Annual Report on Form 10-K. These unaudited interim consolidated financial statements should be read in conjunction with the 2013 Annual Financial Statements. F-6 Table of Contents Use of Estimates The preparation of the consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Estimates are used for, but not limited to, the accounting for certain items such as allowance for doubtful accounts, depreciation and amortization, impairment, inventory allowance, taxes and contingencies. Note Receivable During the year ended December 31, 2013, the Company accepted a promissory note of approximately $1.6 million (RMB10 million) as settlement of a customer’s accounts receivable.The promissory note was guaranteed by a PRC bank, non-interest, and was cancelled during the three months ended June 30, 2014.The full amount was therefore reclassified as accounts receivable as at June 30, 2014 net of 75% provision according to the Company’s allowance policy as set out below. Accounts receivables The Company maintains allowances for potential credit losses on accounts receivable.Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these allowances.Terms of sales vary.Allowances are recorded primarily on a specific identification basis.Provision is also made on receivable that has been overdue for 90 days, 120 days and 365 days at 50%, 75% and 100% respectively. In the six months period ended June 30, 2014 and 2013 bad debt provision of approximately $3.85m and Nil was made respectively. Inventories Inventories are valued at the lower ofweighted average cost or marketvalue. Management compares the cost of inventories with the market value, and allowance is made for writing down the inventories to market value, if lower. Inventories consisted of the following: June 30, December 31, Raw materials $ $ Work in process Finished goods Goods in transit - $ $ F-7 Table of Contents Property and Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Buildings 30 years Building improvements 30 years Machinery & equipment 5-10 years Furniture & fixtures and vehicles 5-10 years Property and equipment consisted of the following: June 30, December 31, Buildings $ $ Building improvements Machinery & equipment Furniture & fixtures Vehicle Construction in progress Less: Accumulated depreciation ) ) $ $ As set out in note 5, buildings with carrying value of $1.4m at June 30, 2014 are pledged to a local bank in PRC as part of the short term bank loan facilities granted to the Company. Intangible Assets Intangible assets are amortized using the straight-line method over their estimated period of benefit, ranging from ten to fifty years. Management evaluates the recoverability of intangible assets periodically and takes into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists. The Company’s land use rights will expire between 2053 and 2056. The Company’s proprietary technologies, including drug approvals and permits, were mainly contributed by four ex-owners of Aoxing Pharmaceutical and acquired from Shaanxi Weinan acquisition. All of the Company’s intangible assets are subject to amortization with estimated useful lives of: Land use rights 50 years Proprietary technologies 10 years The components of finite-lived intangible assets are as follows: June 30, December 31, Land use rights $ $ Proprietary technologies Less: Accumulated amortization and impairment ) ) $ $ As set out in note 5, land use rights with carrying value of $2.2m at June 30, 2014 are pledged to a local bank in PRC as part of the short term bank loan facilities granted to the Company. The estimated future amortization expenses related to intangible assets as of June 30, 2014 are as follows: Years Ending December 31, $ Thereafter In April 2013, the Company acquired 13 drug approval numbers from former equity holders of Shaanxi Weinan with total consideration of approximately $10.2 million (note 1). During the year ended December 31, 2013, the Company recognized an impairment of intangible assets of $240,091.The intangible assets were related to a drug approval number for a product that was discontinued. F-8 Table of Contents During the year ended December 31, 2013, the Company sold intangible assets relating to two drug approval numbers with a carrying value of approximately $0.2 million to an arm’s length party for approximately $1.4 million (RMB 8.5 million), resulting in a gain on disposal of approximately $1.2 million – (Note 3c). Share warrants In accordance with ASC815 and EITF07-05, share warrants with a term of down-round provision and that are issued as a multiple instrument in a single transaction are initially recognised at fair value at grant date as a financial liability and that a portion of the net proceeds from the single transaction equals to the fair value of share warrants at grant date is allocated to the share warrants as an instrument.At each reporting period date, the fair value of the share warrants will be re-measured and the fair value changes will be reported as gain/loss in the Consolidated Statements of Operations and Comprehensive Income. Recent accounting pronouncements In May2014, the FASB issued ASU No.2014-09,Revenue from Contracts with Customers, a converged standard on revenue recognition.The new pronouncement requires revenue recognition to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services.The guidance also specifies the accounting for some costs to obtain or fulfil a contract with a customer, as well as enhanced disclosure requirements. ASU 2014-9 is effective for annual reporting periods beginning after December15, 2016.Early adoption is not permitted.The adoption of ASC 2014-9 is not expected to have a material effect on our consolidated financial statements. As of the date this quarterly report is filed, there are no recently issued accounting pronouncements which adoption would have a material impact on the Company’s financial statements. Note 3 – DEPOSITS AND OTHER RECEIVABLES Deposits and other receivables consisted of the following: June 30, December 31, Current portion a) Deposits paid for research and development of new medicine $ $ b) Deposits paid for purchase of inventory - c) Receivable from disposition of two drug approval numbers - d) Receivable from land use rights disposed - Other receivables Deposits and other receivables $ $ Non-current portion e) Deposits paid for intended acquisition ofa health product manufacturer $ $ a. Deposits paid for research and development less amounts recognized as research and development expense.In December 2010, the Company entered into an agreement with a research institution to jointly develop a new drug for treatment of cardiovascular disease.The development is to be carried out by the research institute.Pursuant to the agreement, the Company’s total commitment is about $11.5 million, in exchange for 60% share of the intellectual property upon successful development of the drug.In the event that the research institute fails to successfully develop the drug, the Company’s contribution is fully refundable. b. Deposits paid for purchase of inventory represented prepayments of inventory to one supplier. As of June 30, 2014, the Company received the prepaid inventory. c. During the year ended December 31, 2013, the Company sold intangible assets relating to two drug approval numbers with a carrying value of approximately $0.2 million to an arm’s length party for approximately $1.4 million (RMB 8.5 million), resulting in a gain on disposal of approximately $1.2 million. d. During the year ended December 31, 2011, the Company disposed two land use rights reclaimed by local governments.As of June 30, 2014, all land use rights receivables had been received. e. In November 2013, the Company signed a letter of intent to acquire 100% interest in a health product manufacturer for an aggregate consideration of approximately $9.2 million (RMB 56 million), consisting of approximately $4.9 million (RMB 30 million) in cash and shares of the Company’s common stock valued at approximately $4.3 million (RMB 26 million), subject to the completion of a due diligence report and certain conditions set out in the letter of intent being met.As at June 30, 2014, the due diligence report is still in progress.The deposit is fully refundable if certain conditions set out in the letter of intent are not met. F-9 Table of Contents Note 4 – LOAN RECEIVABLES On November 20, 2012, the Company advanced RMB 60 million ($9.5 million) to a third party as a commercial loan, interest bearing at 13% per annum. The principal and interest were to be repaid on December 31, 2013.On December 31, 2013, the term of the loan was extended to June 30, 2014. On June 30, 2014, the term of the loan was further extended to December 31, 2014.As of June 30, 2014, the loan receivable balance is approximately $9.7 million.For the six months ended June 30, 2012, the Company has received loaninterest income of $0.6 million (6 months period ended June 30, 2013, the Company received loan interest income of $Nil). As at June 30, 2014 and December 31, 2013, the carrying amount of the loan receivables approximate its fair value due to short maturity. Note 5 – SHORT-TERM BANK LOAN On May 26 2014, the Company was granted RMB 20,000,000 (approximately $3.25 million) one year short-term bank loan from a local bank in the PRC, with annual interest rate at 7.44% for working capital purpose. The loan is secured by (i) personal guarantee executed by a major shareholder of the Company; (ii) pledge of the Company’s buildings and land use right with carrying amount of approximately $3.6 million as of June 30, 2014 (note 2); and the guarantee executed by Shaanxi BioStar. The RMB 20,000,000 loan will become due on May 26 2015. As of June 30, 2014, no interest had been paid and recorded and the carrying amount of the short-term bank loans approximates the fair values. Note 6 – STOCKHOLDERS’ EQUITY Reverse stock split On April 3, 2012, the Company filed Articles of Amendment to the Company’s Articles of Incorporation with the Secretary of State of the State of Maryland to effect a one-for-three reverse stock split of the issued and outstanding common stock of the Company (the “Reverse Split”).Par value remained unchanged at $0.001 after the reverse split.The Reverse Split became effective on April 3, 2012.The Reverse Split was duly approved by the Board of Directors of the Company without shareholder approval, in accordance with the authority conferred by Section 2-309(e)(2) of the Maryland General Corporation Law. In accordance with SEC Staff Accounting Bulletin Topic 4C “Equity Accounts:Changes in Capital Structure”, the changes in the capital structure arising from the Reverse Split must be given retroactive effect in the balance sheet, and an appropriately cross-referenced note should disclose the retroactive treatment, explain the change made and state the date the change became effective.Unless otherwise stated, the number and price of common stocks, including warrants and options and other related disclosures made throughout these consolidated financial statements retroactively reflected the effect of such Reverse Split. (a) Common stock As of June 30, 2014 and December 31, 2013, the Company has 100,000,000 shares of common stock authorized, 14,326,113 and 12,676,113 shares issued and outstanding at par value of $0.001 per share respectively. For the year ended December 31, 2013 Shares issued Value i. issued in connection with the execution of the Weinan Supplemental Agreement, to acquire 13 drug approvals from the former equity holders of Shaanxi Weinan. (Note 1), valued at $0.85 per share, representing the fair value of the shares at the date of the execution of the Weinan Supplemental Agreement $ ii. awarded to employees based on 2012 Incentive Stock Plan, fair value at $0.82 per share iii. issued to two consulting firm corporate advisory services during the year, average fair value at $1.00 per share iv. issued to a consulting firm and the consulting firm’s employees for an one year corporate advisory agreement from November 29, 2013, fair value at $1.81 per share Total common stock issued during the year ended December 31, 2013 $ For the six months ended June 30, 2014 Shares issued Value v. issued to selected investors through public offering, valued at $2.49 per share less financing costs $ Total common stock issued during the six months ended June 30, 2014 $ F-10 Table of Contents The amount $3,862,533 is allocated to the following amounts :- i) Common stock ii) Warrant liabilities - note b)below iv) Additional paid-in-capital $ Common stock issued as stock awards for items ii), iii), and iv) above were fully vested and not subject to forfeiture when issued.For the stock awards issued for item iv), from November 29, 2013 up to June 30, 2014, $232,283 was recorded as stock-based compensation in the Consolidated Statement of Operations and Comprehensive Income and at June 30, 2014, $165,917 was recorded as deferred stock-based compensation in equity. For the six months ended June 30, 2014 and 2013, stock-based compensation expense of $199,100 and $6,147 respectively was included in general and administrative expenses. (b) Warrants On March 13, 2014, in connection with a public offering (Note 6(a)v), the Company issued warrants to purchase an aggregate of 660,000 shares of common stock with a per share exercise price of $3.23. Additionally, the Company issued warrants to the placement agents to purchase 99,000 shares of common stock in the aggregate on the same terms as the warrants sold in the offering. The warrants are exercisable immediately as of the date of issuance and expiring three years from the date of issuance. In accordance with the Company’s stated accounting policy in note 2, the warrants are initially recognised as a financial liability at fair value at grant date.As the issuance of warrants and shares is a single transaction, an amount $960,894 was allocated from the net proceeds to the warrants. At June 30, 2014, a fair value adjustment of $393,162 reduced the fair value of warrant liabilities to $567,732 was made and recorded as a gain in the Consolidated of Statements of Operations and Comprehensive Income. As at June 30, 2014 and December 31, 2013, the Company has 925,667 and 177,451 warrants outstanding, with weighted average exercise price of $4.27 and $8.95, respectively. The following table summarizes the Company’s outstanding warrants as of June 30, 2014 and December 31, 2013. Outstanding at, Expiry date Exercise Price June 30, 2014 December 31, 2013 June 30, 2014 $ - November 1, 2014* March 12, 2017 ** - * The Company has the right at any time, on at least forty-five (45) day written notice, to redeem the outstanding warrants at a price of three cents ($0.03) per share provided the market price of the Company’s common stock equals to or exceeds $13.5 on each trading day for twenty (20) consecutive trading days ending on the trading day prior to the date that the Company intends to redeem the warrants. ** The Company’s recurring fair value measurements at June30, 2014 were as follows: FairValueasof June 30, 2014 Significant Unobservable Inputs (Level 3) Liabilities: Warrants expiring March 2017 $ $ F-11 Table of Contents The Company determined the fair value of the warrant liability using a Binomial model. The model considered amounts and timing of future possible equity and warrant issuances and historical volatility of the company’s stock price. Recurring Level 3 Activity, Reconciliation, and Basis for Valuation The table below provides a reconciliation of the beginning and ending balances for the liabilities measured at fair value using significant unobservable inputs (Level 3). Fair value measurements using significant unobservable inputs (Level 3): Liabilities: Warrant liability at issuance date of March 13, 2014 $ Change in fair value of warrants ) Warrant liability as of June30, 2014 $ (c) Stock Options The following tables summarize activities for the Company’s options for the six months ended June 30, 2014. Weighted Average Number of options Exercise Price ($) Remaining Life (years) Balance, December 31, 2013 Balance, June 30, 2014 Vested and exercisable as at June 30, 2014 At June 30, 2014, there was no unrecognized compensation cost related to outstanding stock options. Note 7 - INCOME TAXES Pre-tax income for the six months ended June 30, 2014 and 2013was taxable in the following jurisdictions: June 30, 2014 June 30, 2013 PRC $ $ Others (132,872 ) (203,991 ) Total income before income taxes $ $ The Company was incorporated in the United States of America (“USA”) and has operations in one tax jurisdiction, i.e. the PRC. The Company generated substantially all of its net income from its operations in the PRC for the six months ended June 30, 2014 and 2013. Uncertain Tax Positions Interest associated with unrecognized tax benefits are classified as income tax, and penalties are classified in selling, general and administrative expenses in the statements of operations.For the six months ended June 30, 2014 and 2013, the Company had no unrecognized tax benefits and related interest and penalties expenses.Currently, the Company is not subject to examination by major tax jurisdictions. F-12 Table of Contents The income tax provision at PRC consists of the following: June 30, 2014 June 30, 2013 Current taxes $ $ Deferred taxes (741,402 ) Provision for income taxes $ ) $ The reconciliation of income taxes for income tax computed at the PRC federal statutory rate to income tax expenses is as follows: June 30, 2014 June 30, 2013 PRC federal statutory tax rate 25
